JEAN E. WILLIAMS, Acting Assistant Attorney General
Environment & Natural Resources Division
JEFFREY S. THOMAS, Trial Attorney (VA Bar No. 86439)
Natural Resources Section
United States Department of Justice
P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 514-3553
Facsimile: (202) 305-0506
jeffrey.thomas2 @usdoj.gov
Attorneys for Federal Defendants



                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA


   HOOPA VALLEY TRIBE,
             Plaintiff,
   v.
                                                       Case No. 1:20−cv−01814−DAD-EPG
   UNITED STATES BUREAU OF
   RECLAMATION; DAVID BERNHARDT,
   in his official capacity as Secretary of the
   Interior; BRENDA BURMAN, in her
   official capacity as Commissioner of the
   United States Bureau of Reclamation;
   ERNEST CONANT, in his official capacity
   as U.S. Bureau of Reclamation California-
   Great Basin Regional Director; and UNITED
   STATES DEPARTMENT OF THE
   INTERIOR

              Defendants.



                  REPLY IN SUPPORT OF MOTION TO CONSOLIDATE

        This Court has broad discretion to consolidate factually and legally similar cases where

any risk of delay, confusion, or prejudice is outweighed by gains in judicial efficiency and

consistency. See In re Adams Apple, Inc., 829 F.2d 1484, 1487 (9th Cir. 1987). Because the

three WIIN Act cases – this case, North Coast Rivers Alliance v. United States Department of the
Interior, No. 1:16-cv-00307-DAD-SKO (hereinafter, “North Coast”), and Center for Biological

Diversity v. United States Bureau of Reclamation, No. 1:20-cv-00706-DAD-EPG (hereinafter,

“CBD”) – turn on a predominant legal question and similar factual records, judicial efficiency

and consistency will be gained through consolidation with minimal prejudice to the parties.

       The Hoopa Valley Tribe (“Hoopa” or “Tribe”), the North Coast plaintiffs, and the CBD

plaintiffs all challenge the same discrete agency action – the conversion of water service

contracts under the WIIN Act. In all three cases plaintiffs claim that the converted contracts

must be invalidated, arguing that the Federal Defendants were required to prepare an

Environmental Impact Statement or Environmental Assessment under NEPA and failed to do so.

All three cases also raise other procedural issues to attack the WIIN Act contracts, including

Hoopa’s argument that the Federal Defendants violated Section 3404(c)(2) of the CVPIA by

failing to expressly incorporate specific federal statutes into the WIIN Act contracts. Regardless

of the ways in which plaintiffs have chosen to attack the WIIN Act conversions, the central

determinations in all three cases are whether the conversions were mandatory under the WIIN

Act and to what extent the Secretary of the Interior had discretion when negotiating the

conversions.

       Hoopa’s primary opposition to consolidation is based on their misguided belief that their

claims are somehow distinct from the claims in North Coast and CBD. In support of their

argument that their claims are dissimilar, Hoopa cites the United States’ trust obligation to the

Tribe and a series of other federal laws that the Tribe believes protect their interests, including:

Trinity River Division Central Valley Project Act, Pub. L. No. 84-386, 69 Stat. 719 (1955); the

Trinity River Basin Fish and Wildlife Management Act, Pub. L. No. 98-541, 98 Stat. 2721

(1984); Trinity River Basin Fish and Wildlife Management Reauth. Act of 1995, Pub. L. 104-



                                                  2
143, 110 Stat. 1338 (1996); and CVPIA § 3406(b)(23). Hoopa argues that the Federal

Defendants have substantively violated these provisions of federal law and that their case is

therefore distinct from the “purely procedural claims” raised by the North Coast and CBD

plaintiffs. P’s Opp. to Consolidation, ECF No. 58 at 1.

       Hoopa’s argument has many problems, but the most obvious one is that Hoopa’s

Complaint does not plead any substantive violation of federal law. Hoopa’s two-count

Complaint raises the same sort of procedural attacks on the converted contracts that are present

in North Coast and CBD.1 Hoopa cannot constructively amend its Complaint through an

opposition brief to state substantive violations of other provisions of federal law. See Car

Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1107 (7th Cir. 1984) (“[I]t is axiomatic that the

complaint may not be amended by the briefs in opposition.”). But even if Hoopa sought leave to

amend its Complaint to state substantive violations of the CVPIA or the 1955, 1984, and 1996

Acts, it is wholly unclear what facts Hoopa would rely upon in support of those substantive

allegations or how those substantive allegations possibly relate to the discrete agency action at

issue here: the conversion of water service contracts under the WIIN Act. Despite Hoopa’s

protestations otherwise, it is abundantly clear that their claims, as currently pleaded, are the same

or are similar to the claims in North Coast and CBD.

       In addition to its flawed argument that the three related WIIN Act cases are dissimilar,

Hoopa also argues it will be prejudiced by consolidation. Specifically, Hoopa claims that



1
  See Hoopa’s Compl., ECF. No. 1 ¶ 98 (“Reclamation violated and is violating Section
3404(c)(2) of the CVPIA and the APA by executing or otherwise approving the conversion of
CVP renewal contracts into permanent water service contracts without expressly incorporating
all requirements imposed by existing law.”); id. ¶ 106 (“Reclamation’s failure to comply with
NEPA prior to its execution and/or approval of the contract conversions constitutes arbitrary and
capricious agency action, is an abuse of discretion, and is contrary to law and procedures
required by law and are reviewable in this Court under the APA.”).
                                                  3
consolidating this matter with North Coast and CBD will “slow the adjudication of [Hoopa’s]

substantive claims.” ECF No. 58 at 6 (emphasis added). Hoopa’s argument that it will be

prejudiced by slowing this adjudication is undermined by its own previous positions in this

litigation. For example, Hoopa has repeatedly and vigorously asked the Federal Defendants to

stay this litigation, something the Federal Defendants have opposed. Hoopa now suggests, in a

reversal of its previous stance, that speed is of the utmost importance and that they will be

prejudiced by delay. Hoopa cannot have it both ways. Moreover, the Federal Defendants

believe Hoopa’s assertions of delay are exaggerated. Hoopa is correct that the Court has already

ruled on a motion to dismiss in CBD and that the Federal Defendants have filed an answer in that

case. Hoopa is also correct that there are still pending motions to dismiss in this case and North

Coast. However, none of the parties in any of the cases have attended a pretrial scheduling

conference and there are currently no deadlines to file the administrative record. At any moment

this Court could resolve the pending motions in this case and North Coast and the Federal

Defendants could expeditiously file answers. Nothing currently suggests that any one of these

cases is so much more advanced than the others that consolidation would result in delay.

       Despite Hoopa’s lengthy opposition – which is predominantly a preview of their merits

arguments – the Court should exercise its broad discretion to consolidate the three related WIIN

Act cases. All three cases involve the same core question about the extent of the Federal

Defendants’ discretion under the WIIN Act, and efficiency will be gained by addressing this

question once, rather than three times. Moreover, rather than prejudicing the plaintiffs,

consolidation will promote fairness by ensuring that all of the parties will have an opportunity to

address the predominant question at the same time. Thus, consolidation will likely help Hoopa

rather than prejudicing it.



                                                 4
       For these reasons and those more fully articulated in the Motion to Consolidate, the

Federal Defendants request that the Court exercise its broad discretion to consolidate the three

WIIN Act cases.



      DATED: July 6, 2021.

                                      Respectfully submitted,
                                      JEAN E. WILLIAMS, Acting Assistant Attorney General
                                      United States Department of Justice
                                      Environment & Natural Resources Division

                                      /s/ J. Scott Thomas
                                      JEFFREY SCOTT THOMAS
                                      Trial Attorney
                                      U.S. Department of Justice
                                      Counsel of Record for the Federal Defendants




                                                 5
                                   CERTIFICATE OF SERVICE

        I hereby certify that on July 6, 2021, I electronically filed the foregoing document

and its attachment with the Clerk of the Court using the CM/ECF system, which will send

notification of the filing to all parties.



                                                      /s/ J. Scott Thomas
                                                      JEFFREY SCOTT THOMAS




                                                 6
